Case: 20-60456     Document: 00515896229         Page: 1     Date Filed: 06/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 11, 2021
                                  No. 20-60456
                                                                       Lyle W. Cayce
                                                                            Clerk
   Tawana Friend,

                                                           Plaintiff—Appellant,

                                       versus

   Carolyn McAdams, Individually and in her Official Capacity as Mayor
   of the City of Greenwood, Mississippi; Ray Moore, Individually and in his
   Official Capacity as Chief of Police of the City of Greenwood, Mississippi;
   Johnny Jennings, Lisa Cookston, Ronnie Stevenson,
   Charles McCoy, Dorothy Glenn, David Jordan, Carl
   Palmer, In their Official Capacities as Members of the City Council of
   Greenwood, Mississippi; City of Greenwood, Mississippi,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:19-CV-18


   Before Jolly, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60456      Document: 00515896229          Page: 2    Date Filed: 06/11/2021




                                    No. 20-60456


          Tawana Friend was a police officer for the City of Greenwood,
   Mississippi. After she resigned, she sued the City and numerous officials,
   alleging she was passed over for promotions, subjected to a hostile work
   environment, and constructively discharged due to race and sex
   discrimination. The district court granted Defendants summary judgment.
   We AFFIRM.
                                          I.
          Friend, a black woman, was hired by the Greenwood Police
   Department (“GPD”) in 2013. During her tenure, she served on patrol, on
   the SWAT team, and in the juvenile division. Friend began seeking a
   promotion to the rank of sergeant in March 2015, when she first took the
   promotion exam. Though she passed, she was denied promotion because she
   lacked the requisite three years of experience with the GPD. Friend again
   took the exam in the fall of 2015 and again was denied a promotion. She does
   not dispute that at the time, she still lacked three years of job experience. On
   both occasions, other candidates were promoted.
          In October 2016, while assigned to the juvenile division, Friend
   responded to an incident involving an eleven-year-old child who was causing
   a disturbance at a residence. Friend took the child into custody in the police
   annex across the street from GPD headquarters and whipped him with a belt
   at his grandmother’s request. Jeri Bankston, a white female officer, was
   present during the incident but had no role in the corporal punishment. An
   internal affairs investigation concluded that Friend violated GPD policies,
   resulting in a temporary suspension without pay, a year of probation, and a




                                          2
Case: 20-60456        Document: 00515896229             Page: 3      Date Filed: 06/11/2021




                                         No. 20-60456


   transfer back to the patrol division. Bankston was not disciplined in
   connection with the incident. 1
           Friend characterizes the GPD as infused with “pervasive and
   insidious racism and sexism.” She recounts working under an abrasive
   captain who would not let her ride in his car and told her he did not want her
   in his office because she might steal something. Friend stated that she feared
   retaliation from Police Chief Raymond Moore if she talked to Mayor Carolyn
   McAdams about the work environment. Nonetheless, in the summer of 2017,
   Friend and others met with the mayor in an effort to explain high officer
   turnover rate. The parties dispute whether Friend brought up the alleged
   discriminatory promotion process.
           In October 2017, Friend was involved in another incident that resulted
   in disciplinary action. Upon encountering her sister and her sister’s
   boyfriend in an argument, Friend approached them with her personal weapon
   drawn. A subsequent internal affairs investigation determined she had again
   violated GPD policies and procedures.
           Shortly thereafter, on January 16, 2018, Friend submitted a letter to
   the GPD human resources department alleging a grievance “for the
   treatment that [she had] received from Chief Raymond Moore.” Two days
   later, she received a notice of intent to discipline in connection with the
   October off-duty incident involving a firearm. On January 23, she was
   terminated. Greenwood’s Civil Service Commission ordered her
   reinstatement on March 12, however, after it found insufficient evidence
   warranting her termination. Soon after she was reinstated, Friend again
   attempted to apply for a promotion. She was unable to do so, however,


           1
            Friend does not cite record support for this assertion. But Defendants proceed on
   the assumption that Bankston was not disciplined in relation to the incident.




                                               3
Case: 20-60456        Document: 00515896229              Page: 4       Date Filed: 06/11/2021




                                         No. 20-60456


   because the promotion process was canceled in response to complaints that
   unqualified individuals were applying and being promoted. Friend submitted
   a letter of resignation on May 29, 2018. 2
           Friend filed suit in Mississippi state court against the City, Mayor
   McAdams and Chief Moore in their individual and official capacities, and
   various city council members in their official capacities (collectively,
   “Defendants”). She alleged race and sex discrimination in violation of Title
   VII and 42 U.S.C. § 1981; conspiracy under 42 U.S.C. §§ 1983, 1985, and
   1986; and unlawful discharge under Mississippi state law. Defendants
   removed the suit to federal court and moved for summary judgment.
           The district court granted Defendants’ motion. It held that Friend
   had failed to establish a prima facie case of race discrimination for her
   failure-to-promote claim. It next considered her sex discrimination
   allegations, construing them to mean that “Chief Moore was allegedly staring
   at her body because she was female,” and concluded that infrequent
   instances of staring were insufficient to establish a cognizable claim of sexual
   harassment. The court then turned to Friend’s retaliation claim but declined
   to consider it because Friend had not supported her claim with any legal
   argument. Similarly, it deemed her §§ 1985 and 1986 claims conclusory and
   therefore waived. Finally, the court determined Friend had not established a
   viable wrongful discharge claim. Although Mississippi law allows an
   employee to sue in tort when she is discharged for reporting her employer’s



           2
              Prior to that, on March 7, 2018 (i.e., between her termination and reinstatement)
   Friend had filed an Equal Employment Opportunity Commission complaint alleging race
   and sex discrimination, as well as retaliation. The complaint stated that Chief Moore
   treated “white law enforcement employees better than black law enforcement employees
   regarding promotions, discipline and job assignments” and that “Chief [Moore] would
   stare at [Friend.]” She received a right to sue letter.




                                                4
Case: 20-60456      Document: 00515896229          Page: 5    Date Filed: 06/11/2021




                                    No. 20-60456


   illegal acts, the court explained that Friend had failed to show any illegal
   conduct by her employer or anyone else.
          Friend appeals. She does not mention her §§ 1985 and 1986 claims,
   and we therefore deem them abandoned. Canales v. Stephens, 765 F.3d 551,
   576 (5th Cir. 2014). Nor will we consider her retaliation claims, which were
   “not raised to such a degree that the district court ha[d] an opportunity to
   rule on [them].” In re 4-K Marine, L.L.C., 914 F.3d 934, 937 n.1 (5th Cir.
   2019) (quoting F.D.I.C. v. Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994)). We
   therefore focus on Friend’s allegations that she was subjected to (1) unlawful
   discrimination related to her efforts to obtain a promotion and the
   disciplinary actions taken against her, and (2) a hostile work environment that
   forced her to resign. Our review of the summary judgment is de novo. Certain
   Underwriters at Lloyd’s, London v. Axon Pressure Prods. Inc., 951 F.3d 248, 255
   (5th Cir. 2020). Summary judgment is appropriate when “the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Id.
                                         II.
          A. Failure to Promote
          At the heart of Friend’s claims is the allegation that she was unfairly
   denied a promotion on the basis of race and sex. Defendants object on
   numerous fronts. They maintain that Friend cannot bring a claim under Title
   VII because she failed to exhaust her administrative remedies, see Davis v.
   Fort Bend Cnty., 893 F.3d 300, 303 (5th Cir. 2018), and that she cannot bring
   a sex discrimination claim under § 1981 because that statute does not
   encompass sex discrimination, see Bobo v. ITT, Cont’l Baking Co., 662 F.2d
   340, 342 (5th Cir. 1981). We conclude Friend’s claims are unavailing for a
   more basic reason: she has failed to establish a viable claim of discrimination.




                                          5
Case: 20-60456      Document: 00515896229           Page: 6     Date Filed: 06/11/2021




                                     No. 20-60456


          The familiar McDonnell Douglas burden-shifting framework applies.
   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–05 (1973). As plaintiff,
   Friend initially carries the burden of establishing a prima facie case of
   discrimination. Sanders v. Christwood, 970 F.3d 558, 561 (5th Cir. 2020). To
   do so, she must show that she “(1) is a member of a protected group; (2) was
   qualified for the position at issue; (3) was discharged or suffered some
   adverse employment action by the employer; and (4) was . . . treated less
   favorably than other similarly situated employees outside the protected
   group.” McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (per
   curiam). Only if Friend can demonstrate a prima facie case does the burden
   “shift[] to the employer to articulate some legitimate, nondiscriminatory
   reason” for its conduct. Sanders, 970 F.3d at 561 (quoting McDonnell
   Douglas, 411 U.S. at 802). If the employer can do so, the burden shifts back
   to the plaintiff to show the proffered reason was pretextual. Id. at 562. Our
   analysis need not proceed past the first step, however, because Friend cannot
   make out a prima facie case.
          It is undisputed that Friend did not have the requisite three years of
   experience at the GPD and was therefore unqualified for the promotion she
   sought. Absent a showing that she was qualified for the position—or, at the
   summary judgment stage, that there is a genuine issue of material fact on the
   question—Friend’s claim cannot succeed. See Davis v. Dallas Area Rapid
   Transit, 383 F.3d 309, 318 (5th Cir. 2004). To the extent Friend argues the
   entire hiring process was arbitrary, she must put forth evidence that others
   who were promoted also lacked the objective qualifications. Johnson v.
   Louisiana, 351 F.3d 616, 624 (5th Cir. 2003). In other words, as we explained
   in Johnson, employees may “show[] themselves to be qualified for the
   positions as measured by the standards applied to those actually hired.” Id.
   at 625; see also Smith v. City of St. Martinville, 575 F. App’x 435, 439 (5th Cir.
   2014) (per curiam) (“[W]here an employer declines to apply a particular




                                           6
Case: 20-60456       Document: 00515896229          Page: 7   Date Filed: 06/11/2021




                                    No. 20-60456


   objective employment requirement equally, . . . a plaintiff’s failure to meet
   that requirement does not render him ‘unqualified.’”). If others who were
   promoted were not required to have three years’ experience, Friend may be
   able to show she was “as qualified as” they were. Johnson, 351 F.3d at 625.
          For the first time on appeal, Friend suggests that Steve Nobles—a
   white man who applied for a promotion in the fall of 2015 (around the same
   time of Friend’s second promotion request)—was permitted to take the
   exam despite the fact that he was hired around the same time she was,
   implying the three years’ experience requirement was not uniformly applied.
   “We will not consider assertions that were not raised in the district court.”
   Aldridge v. Miss. Dep’t of Corr., 990 F.3d 868, 878 (5th Cir. 2021).
   Furthermore, even if the argument were not forfeited, Friend’s vague
   assertion is insufficient to raise a genuine dispute of material fact. See Lujan
   v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990) (explaining that
   “‘resolv[ing] any factual issues of controversy in favor of the non-moving
   party’” is “a world apart from ‘assuming’ that general averments embrace
   the ‘specific facts’ needed to sustain the complaint”); see also Renfroe v.
   Parker, 974 F.3d 594, 599 (5th Cir. 2020) (requiring “nonmoving party to . . .
   designate specific facts showing that there is a genuine issue for trial”
   (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). Thus, Friend has
   not met her burden to show the “objective requirements were not applied to
   the employees actually hired.” Johnson, 351 F.3d at 625.
          B. Disparate Treatment in Disciplinary Actions
          Friend also contends she was subject to disparate treatment with
   respect to disciplinary actions: Friend, a black woman, was harshly penalized
   for whipping a child, while Bankston, a white woman who was also present,
   faced no consequences. Friend cannot make out a prima facie case of
   discrimination,    however,    because     she    and   Bankston    were    not




                                          7
Case: 20-60456      Document: 00515896229          Page: 8    Date Filed: 06/11/2021




                                    No. 20-60456


   similarly-situated individuals. “[W]e require that an employee who proffers
   a fellow employee as a comparator demonstrate that the employment actions
   at issue were taken ‘under nearly identical circumstances.’” Lee v. Kan. City
   S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009) (citation omitted). “[C]ritically,
   the plaintiff’s conduct that drew the adverse employment decision must have
   been ‘nearly identical’ to that of the proffered comparator who allegedly
   drew dissimilar employment decisions.” Id.
          Here, Friend cannot show that Bankston is a proper comparator
   because their behavior during the corporal punishment incident was not
   “nearly identical.” Friend’s conduct—whipping a child with a belt—was
   meaningfully different than Bankston’s—standing by while it happened. See
   Zeng v. Tex. Tech Univ. Health Sci. Ctr., 836 F. App’x 203, 209–10 (5th Cir.
   2020) (per curiam) (violations of hourly work reporting policies were not
   “nearly identical” when some employees improperly used access badges and
   another worked remotely from another state without authorization).
          C. Hostile Work Environment
          Friend further contends she was subjected to a hostile work
   environment that was so “[]racially [and] sexually charged” that she was
   forced to resign. As we have explained,
          To survive summary judgment on a hostile work environment
          claim based on race or sex discrimination, a plaintiff must show
          that (1) she is a member of a protected class; (2) she suffered
          unwelcomed harassment; (3) the harassment was based on her
          membership in a protected class; (4) the harassment “affected
          a term, condition, or privilege of employment”; and (5) “the
          employer knew or should have known” about the harassment
          and “failed to take prompt remedial action.”
   West v. City of Houston, 960 F.3d 736, 741 (5th Cir. 2020) (per curiam)
   (citation omitted).




                                          8
Case: 20-60456      Document: 00515896229          Page: 9    Date Filed: 06/11/2021




                                    No. 20-60456


          As Friend views it, Chief Moore’s treatment of her created a hostile
   environment so severe it “affected a term, condition, or privilege of
   employment.” See ibid. In support of this argument, she marshals the
   following allegations: Chief Moore assigned her to work under a captain who
   did not like black people; screamed at her; did not name her to her preferred
   position or team; refused to meet with her; stated she would not be around
   much longer after she was reinstated; directed her shift sergeant to write up
   “any little thing that [she] did”; became upset when her name was
   mentioned; and required her to dismiss tickets issued to white people. Friend
   also maintains that Chief Moore “stared at her” on multiple occasions.
          The alleged behavior does not rise to the level of a Title VII violation.
   “To affect a term, condition, or privilege of employment, the harassment
   must be sufficiently severe or pervasive to alter the conditions of the victim’s
   employment and create an abusive working environment.” Id. at 741–42. “In
   determining whether an employee’s work environment was objectively
   offensive, we consider the totality of the circumstances, including ‘(1) the
   frequency of the discriminatory conduct; (2) its severity; (3) whether it is
   physically threatening or humiliating, or merely an offensive utterance; and
   (4) whether it interferes with the employee’s work performance.’” Badgerow
   v. REJ Props., Inc., 974 F.3d 610, 618 (5th Cir. 2020) (citation omitted). The
   standard is not easy to meet. Rather, these “factors are sufficiently
   demanding to ensure that Title VII does not become a general civility code.”
   West, 960 F.3d at 742 (citation omitted) (cleaned up). “[N]ot all harassment,
   including ‘simple teasing, offhand comments, and isolated incidents (unless
   extremely serious)’” is actionable. Alaniz v. Zamora-Quezada, 591 F.3d 761,
   771 (5th Cir. 2009) (citation omitted). The conduct Friend describes, while
   unpleasant, does not demonstrate the GPD was “permeated with
   discriminatory intimidation, ridicule, and insult.” Johnson v. Halstead, 916
   F.3d 410, 417 (5th Cir. 2019) (citation omitted).




                                          9
Case: 20-60456     Document: 00515896229          Page: 10   Date Filed: 06/11/2021




                                   No. 20-60456


          And even if the alleged harassment rose to the level of a hostile work
   environment, Friend has not put forth any evidence suggesting these actions
   were “based on” her race and sex. See West, 960 F.3d at 741. “[B]esides her
   own subjective belief that [Moore]’s actions were based on . . . animus,
   [Friend] has presented no competent summary judgment evidence that
   [Moore]’s alleged bullying was motivated by her [race or sex].” Badgerow,
   974 F.3d at 618. Accordingly, Friend’s hostile work environment and
   constructive discharge claims cannot succeed.
          D. State Law Claim
          Finally, we address Friend’s state law wrongful discharge claim.
   Mississippi follows an employment at-will doctrine but permits two
   public-policy exceptions, one of which allows “an employee who is
   discharged for reporting illegal acts of his employer” to “bring[] [an] action
   in tort for damages against his employer.” McArn v. Allied Bruce-Terminix
   Co., 626 So.2d 603, 607 (Miss. 1993). Friend maintains she was terminated
   for reporting unlawful discrimination and that Captain Moore’s alleged
   violations of federal law constitute “illegal acts.” In other words, Friend’s
   McArn claim rises or falls with her federal claims. Because her federal claims
   cannot survive summary judgment, the district court properly granted
   summary judgment as to her McArn claim as well.
                                        III.
          The district court’s judgment is AFFIRMED.




                                        10